Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,9-14,19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by So et al (“So”, US 2013/0016048).

As per claim 1, So teaches a method for controlling a personal computer (PC) from a mobile device ([0102] FIG. 5 shows an example where the operation of an application displayed via a display device is controlled by using the touch screen 151 of the mobile terminal 100 in accordance with the method shown in FIGS. 2 and 3.), comprising: 
displaying, by a first input module operating on the mobile device, an input GUI on the mobile device, wherein the first input module interacts with a second input module operating on the PC ([0102] FIG. 5 shows an example where the operation of an application displayed via a display device is controlled by using the touch screen 151 of the mobile terminal 100 in accordance with the method shown in FIGS. 2 and 3. [0103] First, the user touches a specific point of the touch screen 151. In response, the controller 180 displays a cursor 251A on the execution screen of a web browsing application displayed the display device 200. In FIG. 5, the user touch of the specific point of the touch screen 151 corresponds to an operation of moving a cursor to the specific point by using a mouse in a PC.); 
upon receiving an activation of a virtual input on the input GUI, retrieving a first simulated input that is associated with the virtual input ([0104] The user can initiate a touch of a specific point on the touch screen 151, then move the touch to the right, and subsequently move the touch upwardly. In response the controller 180 moves the cursor 251A along a path matched with the moving path of the touch in the execution screen of the web browsing application displayed by the display device. [0007] An exemplary embodiment of the mobile terminal may include a touch screen, a communication unit, and/or a controller. The touch screen may display the execution screen of a specific application. The communication unit may establish a communication network with a display device. The controller may output a result of the execution of the specific application through the display device when an output extension function is activated.); and 
transmitting the first simulated input to the second input module, wherein the second input module is configured to perform the first simulated input on the PC in response to the activation of the virtual input on the input GUI ([0104] The user can initiate a touch of a specific point on the touch screen 151, then move the touch to the right, and subsequently move the touch upwardly. In response the controller 180 moves the cursor 251A along a path matched with the moving path of the touch in the execution screen of the web browsing application displayed by the display device. [0007] An exemplary embodiment of the mobile terminal may include a touch screen, a communication unit, and/or a controller. The touch screen may display the execution screen of a specific application. The communication unit may establish a communication network with a display device. The controller may output a result of the execution of the specific application through the display device when an output extension function is activated.).

As per claim 2, So teaches the method as recited in claim 1, further comprising: upon receiving the activation of the virtual input on the input GUI, retrieving a second simulated input that is associated with the virtual input; and transmitting the second simulated input to the second input module, wherein the second input module is configured to perform the second simulated input simultaneous to the performing of the first simulated input on the PC ([0104] The user can initiate a touch of a specific point on the touch screen 151, then move the touch to the right, and subsequently move the touch upwardly. In response the controller 180 moves the cursor 251A along a path matched with the moving path of the touch in the execution screen of the web browsing application displayed by the display device. Wherein the first input is interpreted herein as the (2) in Figure 5 and the second input is interpreted herein as (3))

As per claim 3, So teaches the method as recited in claim 2, wherein the virtual input corresponds to a first input operation, and the simulated input corresponds to a second input operation that is different from the first input operation ([0104] The user can initiate a touch of a specific point on the touch screen 151, then move the touch to the right, and subsequently move the touch upwardly. In response the controller 180 moves the cursor 251A along a path matched with the moving path of the touch in the execution screen of the web browsing application displayed by the display device. Wherein the first input is interpreted herein as the (2) in Figure 5 and the second input is interpreted herein as (3) i.e. horizontal move from left to right then vertical move from bottom to top. The operation is a touch operation vs a mouse movement operation.)

As per claim 4, So teaches the method as recited in claim 3, wherein the second simulated input corresponds to a third input operation that is different from the first input operation ([0104] The user can initiate a touch of a specific point on the touch screen 151, then move the touch to the right, and subsequently move the touch upwardly. In response the controller 180 moves the cursor 251A along a path matched with the moving path of the touch in the execution screen of the web browsing application displayed by the display device. Wherein the first input is interpreted herein as the (2) in Figure 5 and the second input is interpreted herein as (3) i.e. horizontal move from left to right then vertical move from bottom to top. The operation is a touch operation vs a mouse movement operation.)

As per claim 5, So teaches the method as recited in claim 4, wherein second input operation or the third input operation is selected from key operations of a physical keyboard, button operations and/or scroll operations of a physical mouse, touch operations of a touchpad, and button operations and/or sticks operations of a physical joystick ([0104] The user can initiate a touch of a specific point on the touch screen 151, then move the touch to the right, and subsequently move the touch upwardly. In response the controller 180 moves the cursor 251A along a path matched with the moving path of the touch in the execution screen of the web browsing application displayed by the display device. Wherein the first input is interpreted herein as the (2) in Figure 5 and the second input is interpreted herein as (3) i.e. horizontal move from left to right then vertical move from bottom to top. The operation is a touch operation vs a mouse movement operation. See also Figure 6 for scroll operation).

As per claim 6, So teaches the method as recited in claim 1, further comprising: upon receiving the activation of the virtual input on the input GUI, retrieving a second simulated input that is associated with the virtual input; and transmitting the second simulated input to the second input module, wherein the second input module is configured to sequentially perform the first simulated input and the second simulated input on the PC ([0104] The user can initiate a touch of a specific point on the touch screen 151, then move the touch to the right, and subsequently move the touch upwardly. In response the controller 180 moves the cursor 251A along a path matched with the moving path of the touch in the execution screen of the web browsing application displayed by the display device. Examiner has interpreted the in response to language to teach that the virtual input is taken from the mobile device and then communicated to the display device which then simulates both movements).

As per claim 7, So teaches the method as recited in claim 6, wherein the sequentially performing of the first simulated input and the second simulated input further comprising: after complete performing the first simulated input, waiting for a predefined time interval before performing the second simulated input ([0104] The user can initiate a touch of a specific point on the touch screen 151, then move the touch to the right, and subsequently move the touch upwardly. In response the controller 180 moves the cursor 251A along a path matched with the moving path of the touch in the execution screen of the web browsing application displayed by the display device. Examiner has interpreted the in response to language to teach that the virtual input is taken from the mobile device and then communicated to the display device which then simulates both movements. The waiting time period in its broadest reasonable interpretation is after the first simulated input has taken place.)

Claim 9 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 10 is similar in scope to that of claim 5, and is therefore rejected under similar rationale. 
As per claim 11, So teaches the method as recited in claim 9, wherein the second input module simultaneously perform the plurality of simulated inputs on the PC in response to the activation of the virtual input ([0179] FIG. 27 shows that two cursors are displayed by the display device 200 when two touches are received via the touch screen 151 after the output extension function is activated and while a specific application for requiring character entry is executed.[0180] Referring to FIG. 27(a), the two touches are received via the touch screen 151 in the state where the output extension function has been activated. In response, the controller 180 displays cursors 251D and 251E at predetermined positions `` and `` of the keypad, as shown in FIG. 27(b). Furthermore, although touches are received via different positions from the positions shown in FIG. 27(a), the controller 180 may always display the cursors 251D and 251E at the positions `` and `` of the keypad.)

As per claim 12, So teaches the method as recited in claim 9, wherein the second input module sequentially perform the plurality of simulated inputs on the PC in response to the activation of the virtual input ([0104] The user can initiate a touch of a specific point on the touch screen 151, then move the touch to the right, and subsequently move the touch upwardly. In response the controller 180 moves the cursor 251A along a path matched with the moving path of the touch in the execution screen of the web browsing application displayed by the display device. Examiner has interpreted the in response to language to teach that the virtual input is taken from the mobile device and then communicated to the display device which then simulates both movements. The waiting time period in its broadest reasonable interpretation is after the first simulated input has taken place.)


As per claim 13, So teaches a method for remotely controlling a personal computer (PC) from a mobile device, comprising: 
displaying, by a first input module operating on the mobile device, an input GUI on the mobile device, wherein the first input module interacts with a second input module operating on the PC ([0102] FIG. 5 shows an example where the operation of an application displayed via a display device is controlled by using the touch screen 151 of the mobile terminal 100 in accordance with the method shown in FIGS. 2 and 3.); 
displaying, by the first input module, a plurality of candidate simulated inputs that can be associated with a virtual input (Figure 20, [0158] Next, when a user's touch is generated in the first touch region TS1, as shown in FIG. 20(b), the controller 180 displays a list of specific functions of the web browsing application an the touch screen 151, as shown in FIG. 20(c).)and 
upon receiving a selection of a subset of simulated inputs from the plurality of candidate simulated inputs, creating, by the first input module, the virtual input with an input association between the virtual input and the subset of simulated inputs ([0159] FIG. 21(a) shows that, in the state of FIG. 20(b), the user touches a `page-down` function in the list of the specific functions of the web browsing application displayed on the touch screen 151 of the web browsing application. In response, the controller 180 sets the first touch region TS1 as a control region corresponding to the `page-down` function, as shown in FIG. 21(b).), wherein when the virtual input is activated on the input GUI, 
the first input module is configured to retrieve, based on the input association, the subset of simulated inputs that are associated with the virtual input, and transmit the subset of simulated inputs to the second input module ([0160] FIG. 21(c) shows that the second touch region TS2 is set as a control region corresponding to a `back` function of the web browsing application, similar to the control region setting process described with reference to FIGS. 20(a) to 21(b)., and 
the second input module is configured to perform the subset of simulated inputs on the PC ([0160] FIG. 21(c) shows that the second touch region TS2 is set as a control region corresponding to a `back` function of the web browsing application, similar to the control region setting process described with reference to FIGS. 20(a) to 21(b)).

As per claim 14, So teaches the method as recited in claim 13, further comprising: adjusting position of the created virtual input on the input GUI (Figure 20-21,  [0157] When a user's touch is moved as shown in FIG. 20(a), the controller 180 divides the touch screen 151 into a first touch region TS1 and a second touch region TS2 along the moving path of the touch, as shown in FIG. 20(b).[0158] Next, when a user's touch is generated in the first touch region TS1, as shown in FIG. 20(b), the controller 180 displays a list of specific functions of the web browsing application an the touch screen 151, as shown in FIG. 20(c).[0159] FIG. 21(a) shows that, in the state of FIG. 20(b), the user touches a `page-down` function in the list of the specific functions of the web browsing application displayed on the touch screen 151 of the web browsing application. In response, the controller 180 sets the first touch region TS1 as a control region corresponding to the `page-down` function, as shown in FIG. 21(b).[0160] FIG. 21(c) shows that the second touch region TS2 is set as a control region corresponding to a `back` function of the web browsing application, similar to the control region setting process described with reference to FIGS. 20(a) to 21(b).)

As per claim 19, So teaches the method as recited in claim 13, wherein the virtual input is a combo virtual input, and the second input module is configured to simultaneously perform the subset of simulated inputs on the PC ([0179] FIG. 27 shows that two cursors are displayed by the display device 200 when two touches are received via the touch screen 151 after the output extension function is activated and while a specific application for requiring character entry is executed.[0180] Referring to FIG. 27(a), the two touches are received via the touch screen 151 in the state where the output extension function has been activated. In response, the controller 180 displays cursors 251D and 251E at predetermined positions `` and `` of the keypad, as shown in FIG. 27(b). Furthermore, although touches are received via different positions from the positions shown in FIG. 27(a), the controller 180 may always display the cursors 251D and 251E at the positions `` and `` of the keypad. See also Figure 11, wherein game touch screen is divided into a game controller which utilizes the directional pad and action button(s) simultaneously).

As per claim 20, So teaches the method as recited in claim 13, wherein the virtual input is a serial virtual input, and the second input module is configured to sequentially perform the subset of simulated inputs on the PC ([0104] The user can initiate a touch of a specific point on the touch screen 151, then move the touch to the right, and subsequently move the touch upwardly. In response the controller 180 moves the cursor 251A along a path matched with the moving path of the touch in the execution screen of the web browsing application displayed by the display device. Examiner has interpreted the in response to language to teach that the virtual input is taken from the mobile device and then communicated to the display device which then simulates both movements one after the other.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over So et al (“So”, US 2013/0016048) in view of Morton et al (“Morton”, US 2016/0124760)

As per claim 8, So fails to distinctly point out retrieving, from a cloud, an input association based on the virtual input, wherein the input association associates the virtual input with the first simulated input; and retrieving the first simulated input from the input association. However, Morton teaches the method as recited in claim 1, wherein the retrieving of the first simulated input that is associated with the virtual input comprising: retrieving, from a cloud, an input association based on the virtual input, wherein the input association associates the virtual input with the first simulated input; and retrieving the first simulated input from the input association (Figure 7, [0113]-[0114] input from the mobile computing device is mapped and translated through the computer network and then relayed and translated  to emulated commands).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Morton with the method of So. Motivation to do so would have been to allow for different mappings on the fly while connecting to different desktops remotely. 


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over So et al (“So”, US 2013/0016048) in view of Shanghai Dalong (“Shanghai”, CN 109358937).

As per claim 15, Shanghai teaches the method as recited in claim 14, further comprising: editing layout of the subset of simulated inputs in the virtual input displayed on the input GUI, wherein the editing of the layout includes setting positions, sizes, colors, and shapes of the simulated inputs displayed on the input GUI (Claim 5 according to claim 4 based on a virtual input device of PC remote control method, wherein, in the customized input interface needed by the key layout comprises setting the desired key position in the input interface, the size of the key, the color of the desired key, and the shape of the required key, the display effect of the input interface layout comprises setting input interface of the style.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Shanghai with the method of So. Motivation to do so would have been to allow customize the UI specific to a users liking for familiarity and comfort. 


Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over So et al (“So”, US 2013/0016048) in view of Buxton et al (“Buxton”, US 6,094,197)

As per claim 16, Buxton teaches the method as recited in claim 14, further comprising: displaying, by the first input module, a trick-ring for arranging the virtual input on the mobile device (Figure 11, selection using menu mode with different regions for different functions).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Buxton with the method of So. Motivation to do so would have been would have been simple substitution. Substitution of a simple linear menu to a circular ring menu would have provided predictable and aseptically pleasing results while saving screen real-estate space. 

As per claim 17, Buxton teaches the method as recited in claim 17, wherein the displaying of the trick-ring comprising: arranging the virtual input with a plurality of virtual inputs in multiple partitions (Figure 11, selection using menu mode with different regions for different functions).


As per claim 18, Buxton teaches the method as recited in claim 17, wherein the displaying of the trick-ring comprising: when the trick-ring is in an expanded state, allowing the virtual input and the plurality of virtual inputs to be activated by user touching (Figure 11, selection using menu mode with different regions for different functions, once the paste selection is touched the clipboard menu is expanded for combo selection).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/           Primary Examiner, Art Unit 2198